PER CURIAM.
Appellant seeks review of a final judgment granting appellee a divorce and awarding custody of the parties’ minor child to its paternal grandparents. The sole point on appeal questions the sufficiency of the evidence to support the custody provision of the judgment.
 In our review of the record we have given due consideration to the applicable appellate principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that although the testimony is conflicting, there is substantial evidence to support the findings made and conclusions reached by the trial court. It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence demonstrates that the conclusions reached are erroneous.1 The evidence sus*522tains the conclusion that the best interest of the child will be served by awarding its custody to its paternal grandparents, and appellant has failed to demonstrate that such conclusion constitutes an abuse of discretion.2 The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K. and SPECTOR, JJ., concur.

. Stoller v. Jaffe (Fla.App.1961), 125 So. 2d 310; Old Equity Life Insurance Comany v. Levenson (Fla.App.1965), 177 So. 2d 50.


. Harrison v. Harrison (Fla.App.1964), 165 So.2d 235.